Case 1:17-cv-00072-TFM-C Document 169 Filed 11/20/19 Page 1 of 5             PageID #: 1814




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               MOBILE DIVISION

 SHUNTA DAUGHERTY, individually,                 )
 and as the administrator of the estate of       )
 MICHAEL DASHAWN MOORE,                          )
                                                 )
       Plaintiff,                                )      Civil Action No.:
                                                 )      1:17-cv-00072-CG-C
 v.                                              )
                                                 )
 HAROLD HURST, in his individual                 )
 capacity, CITY OF MOBILE, and                   )
 UNIVERSITY OF SOUTH ALABAMA                     )
 MEDICAL CENTER,                                 )
                                                 )      JURY DEMANDED
       Defendants.                               )


        PLAINTIFF’S MOTION TO STRIKE AFFIDAVIT OF JAMES BARBER

       COMES NOW Plaintiff, Shunta Daugherty, by and through undersigned

 counsel, and hereby moves this Court for an Order Striking the Affidavit of James

 Barber in support of Defendant Hurst’s Motion for Summary Judgment in part. (ECF

 159-1.) In support of this Motion, Plaintiff shows as follows:

                                PROCEDURAL HISTORY

       On October 4, 2019, Defendant Hurst filed his Motion for Summary Judgment in

 this action. (ECF 158.) Defendant Hurst simultaneously filed a Brief in Support of that

 Motion for Summary Judgment. (ECF 159.) Pursuant to Civ. L.R. 56(a), that Brief

 contained as exhibit 11 the Affidavit of James Barber. (ECF 159-11.) On October 4, 2019,

 Defendant City of Mobile filed a Motion for Summary Judgment. (ECF 160.) Defendant

                                                                                 1|Page
Case 1:17-cv-00072-TFM-C Document 169 Filed 11/20/19 Page 2 of 5                PageID #: 1815



 City of Mobile’s Motion for Summary Judgment incorporates the Motion for Summary

 Judgment of Defendant Hurst, including the Affidavit of James Barber. Id.

        James Barber was never disclosed as an expert witness in this case. Further,

 James Barber was not present at the time of the shooting incident and has no personal

 knowledge thereof. Ex. 1, Blackmon Dep. 56:4-12 (stating first officer to arrive was a

 “lady cop,” after the shots were fired); Ex. 2, Hurst Aff. ¶ 13 (noting no backup had

 arrived).

                                        ARGUMENT

    a. Legal Standard

        As a threshold matter, any summary judgment affidavit “used to support or

 oppose a motion must be made on personal knowledge, set out facts that would be

 admissible in evidence, and show that the affiant or declarant is competent to testify on

 the matters stated.” Fed. R. Civ. P. 56(c)(4). Under Rule 26(a)(2), all experts must be

 disclosed, with testifying experts required to provide a written report. Fed. R. Civ. P.

 26(a)(2).

    b. The Affidavit of James Barber must be struck as it is not based on personal
       knowledge, and the affiant is not competent to testify to the matters stated

        The submitted Summary Judgment Affidavit of James Barber is split into two

 parts; Part 1 addresses the Mobile Police Department’s Training of officers while Part 2

 addresses the Shooting incident subject to this suit. It is the second part that is subject to

 strike. Mr. Barber states that he is “familiar with former MPD Officer Harry Hurst and

 the June 13, 2016 shooting incident.” Ex. 3, Barber Aff. ¶ 9. At no point does Mr. Barber



                                                                                      2|Page
Case 1:17-cv-00072-TFM-C Document 169 Filed 11/20/19 Page 3 of 5              PageID #: 1816



 testify that he was present or witnessed the events of the shooting incident. Id. Indeed,

 this is no doubt because Mr. Barber was not present at the time of the incident. Ex. 1,

 Blackmon Dep. 56:4-12 (stating first officer to arrive was a “lady cop,” after the shots

 were fired); Ex. 2, Hurst Aff. ¶ 13 (noting no backup had arrived). The Affiant then

 states that an investigation of the incident occurred and found that Hurst complied with

 all relevant policies and orders. Ex. 3 at ¶ 9. Again, Mr. Barber has no personal

 knowledge of the investigation as he was not on the board nor assigned the personnel

 that were. Ex. 4, Barber Dep. 46:2-20. Additionally, the investigation of the shooting

 review board specifically excluded review of Defendant Hurst’s use of deadly force. Id.

 at 47:21-48:7.

        Based on these facts, paragraphs 9 through 16 of the Affiant’s Affidavit were not

 based on James Barber’s personal knowledge, as required by the Rules. Ex. 3, ¶¶ 9-16;

 Fed. R. Civ. P. 56. Additionally, Mr. Barber has not been disclosed as an expert nor has

 any report been provided, making the Affiant incompetent to testify in the form of

 opinion on facts based on information relayed to him. Further, there has been no

 identification of the means or methods by which the evidence underlying the Affiant’s

 opinions, which he could not testify to in either case, would be admissible. Foster v.

 Bridgestone Americas Tire Operations, LLC, No. CIV.A. 11-0175-WS-N, 2013 WL

 1363962, at *3 (S.D. Ala. Apr. 3, 2013) (holding speculative affidavits without admissible

 factual support must be stricken). As such, the Affidavit in Support of Summary

 Judgment of James Barber is due to be stricken in part as to paragraphs 9-16.




                                                                                     3|Page
Case 1:17-cv-00072-TFM-C Document 169 Filed 11/20/19 Page 4 of 5                PageID #: 1817



                                       CONCLUSION

        Based upon the foregoing, the Affidavit of James Barber is not based on personal

 knowledge and contains opinions on which the Affiant is not competent to testify. Fed.

 R. Civ. P. 56(c)(4). As such, the Affidavit is due to be struck in part as to paragraphs 9-

 16.

        WHEREFORE, Plaintiff respectfully requests that this Court enter an Order

 Granting this Motion, Striking the Affidavit of James Barber (ECF 159-11) in part as to

 paragraphs 9-16, and granting such other and further relief as is just and proper.

        Respectfully submitted this 20th day of November 2019,

                                                   /s/ DALLAS S. LEPIERRE
                                                   Dallas S. LePierre
                                                   FL. Bar No. 101126

                                                   /s/MARIO WILLIAMS
                                                   Mario B. Williams
                                                   Ga # 235254



 NDH LLC
 44 Broad Street, NW, Suite 200
 Atlanta, Georgia 30303
 (404) 254-0442/ (404) 935-9391 FAX
 dlepierre@ndh-law.com
 mwilliams@ndh-law.com
 Counsel for Plaintiff




                                                                                     4|Page
Case 1:17-cv-00072-TFM-C Document 169 Filed 11/20/19 Page 5 of 5             PageID #: 1818




                                CERTIFICATE OF SERVICE


        I hereby certify that on this day, I electronically filed the foregoing PLAINTIFF’S

 MOTION TO STRIKE AFFIDAVIT OF JAMES BARBER with the Clerk of Court

 using the CM/ECF system which will automatically send email notification of such

 filing to all counsel of record.

        Respectfully submitted this 20th day of November 2019,

                                                 /s/ DALLAS S. LEPIERRE
                                                 Dallas S. LePierre
                                                 FL. Bar No. 101126

                                                 /s/MARIO WILLIAMS
                                                 Mario B. Williams
                                                 Ga # 235254



 NDH LLC
 44 Broad Street, NW, Suite 200
 Atlanta, Georgia 30303
 (404) 254-0442/ (404) 935-9391 FAX
 dlepierre@ndh-law.com
 mwilliams@ndh-law.com
 Counsel for Plaintiff




                                                                                  5|Page
